Citation Nr: 1548612	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran appeared at a hearing before a Decision Review Officer in July 2010.

In August 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  In a June 2006 decision, the Board denied the Veteran's petition to reopen previously denied claims of service connection for low back and neck disabilities.

2.  Evidence associated with the record since the Board's June 2006 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claims for service connection for low back and neck disabilities or raise a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  The June 2006 Board decision is final.  38 U.S.C.A § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for low back and neck disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A pre-adjudicatory letter issued in March 2009 satisfied the duty to notify provisions.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, as well as all identified and available VA and non-VA treatment records, have been associated with the record.  There is no indication that the Veteran is in receipt of disability benefits from the Social Security Administration.

Pursuant to the Board's August 2014 remand, the RO sent the Veteran a letter in September 2014 asking him to identify any other treatment providers with relevant records, including the University of Maryland Medical Center (from 1969).  The Veteran responded that he was not actually treated at that facility, but was instead transferred to a military base.  He stated that this treatment is already in his service treatment records.  Further correspondence indicates that any other treatment private provider is deceased or retired.  In January 2015, the Veteran requested that the claims file be forwarded to the Board.  Thus, additional remand for attempts to obtain any relevant records not already associated with the claims file would be futile.

Moreover, a new VA examination is not necessary in order to decide the claims, because new and material evidence has not been received.  38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duties to assist have been met.

II. Analysis

A decision by the Board becomes final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).   If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 20.1105 (2015).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality, only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  For the purpose of determining whether a claim should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that an original claim of service connection for low back and neck disabilities was denied by the RO in a September 1969 rating decision.  The RO found the Veteran's January 1969 in-service fall did not aggravate his pre-service back disability, and no chronic residuals of an in-service cervical spine strain were found on examination.  

The Veteran has filed multiple claims to reopen since that time.  The most recent final denial of the claim is a June 2006 Board decision.  38 U.S.C.A § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

The Veteran filed the present claim to reopen in February 2009.  Newly received evidence includes VA and private medical reports and a brief in support of the Veteran's claim from his representative.

An October 2009 private medical report from Dr. I.S. simply indicated that the Veteran has multiple level degenerative disc disease with residual back pain.  An October 2009 VA examination indicated the Veteran showed lumbar degenerative disc disease and right lumbar radiculopathy.  The Veteran also reported he was injured in service and has experienced back pain since that time.  Neither report confirmed the existence of a disability affecting the Veteran's neck or cervical spine.

The October 2009 private medical report from Dr. I.S. and the October 2009 VA examination report are considered new because they were not previously considered by VA.  However, this evidence is not material to the claims, as it does not relate to a previously unestablished fact necessary to substantiate the claims.  Neither report establishes that a preexisting low back disability was aggravated by service, either because there was an increase in disability during service or because of an increase in disability, beyond the natural progress of the preexisting disability.  Additionally, both reports essentially contain a recording of the Veteran's redundant historical report on which his claims have been previously been denied.  Moreover, to the extent they refer to coccyx problems, this represents evidence pertaining to a separate and distinct claim that was adjudicated on the merits by the RO in a November 2009 rating decision.  Furthermore, the new evidence does not show an ongoing or current disability involving the Veteran's cervical spine or neck.  

The Veteran has also submitted duplicate evidence (including medical records) that was already of record.  Moreover, his statements and hearing testimony before the RO are essentially redundant of prior statements and theories of the claim, which have been previously considered by VA.

In view of the foregoing, the Board finds that the evidence received since the last final denial of service connection for low back and neck disabilities does not relate to unestablished facts necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the Veteran's claims. Therefore, new and material evidence under 38 C.F.R. § 3.156(a) has not been received, even with consideration of the low threshold set forth in Shade, and the claims of service connection for low back and neck disabilities are not reopened.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability, the appeal is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a neck disability, the appeal is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


